                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICE OF MICHIGAN
                                  SOUTHERN DIVISION

MS RENTALS, LLC, and GARNER
PROPERTIES & MANAGEMENT, LLC,                                 Case Number 18-10165
                                                              Honorable David M. Lawson
                       Plaintiffs,

v.

CITY OF DETROIT,

                  Defendant.
______________________________________/

     OPINION AND ORDER GRANTING IN PART AND DENYING IN PART
 DEFENDANT’S MOTION FOR SUMMARY JUDGMENT, GRANTING PLAINITFFS
  PARTIAL SUMMARY JUDGMENT UNDER Fed. R. Civ. P. 56(f)(1), DISMISSING
 CERTAIN COUNTS OF THE COMPLAINT WITH PREJUDICE, AND DISMISSING
            MOTION FOR CLASS CERTIFICATION AS MOOT

       The City of Detroit, like many municipalities, has a Property Maintenance Code (PMC)

that includes provisions regulating landlords and the rentals of residential housing units. Detroit’s

ordinance requires property owners to register their property, comply with habitability standards,

and submit to inspections. The City charges fees for occupancy certificates and inspections, and

imposes fines when inspections are refused. The plaintiffs brought the putative class action

alleging that Detroit’s PMC is unconstitutional because the version of the PMC in effect when the

case was filed authorizes rental property inspections without a warrant or an opportunity for

precompliance review. Asserting various legal theories, the plaintiffs ask the Court to void the

PMC and order the City to return all fees and fines collected under it.

       The City has moved for summary judgment. It has amended its ordinance to include a

process allowing landlords to refuse a demand for inspection and mount an administrative

challenge before fines or fees are assessed. Believing that the amendment cures any constitutional
violation, the City asserts that the case is now moot. Remarkably, though, the City asserts that if

the Court finds the old ordinance valid, it will revert to that version. The City also argues that the

plaintiffs’ other theories do not support their claim for any relief, including damages.

        The Court heard oral argument from the parties on December 19, 2018. The case is not

moot because the City’s voluntary cessation of unconstitutional conduct does not eliminate the

controversy, especially in light of its avowed intention to revert to that conduct. The involuntary

inspection provision absent precompliance review violates the Fourth Amendment, and therefore

the old ordinance is invalid on its face. But the plaintiffs have not offered evidence that establishes

a right to relief on any of their other legal theories, nor have they created a fact question on

causation or damages because there is no record evidence that the City conducted any inspections

over the objection of plaintiff landlords, or that the plaintiffs ever refused an inspection. Therefore,

the Court will grant in part the City’s motion for summary judgment and dismiss the claims for

damages. Because the old ordinance is facially unconstitutional, the Court will deny the motion

for summary judgment on that ground, grant judgment for the plaintiffs, and declare the inspection

provision invalid.

                                      I. Facts and Proceedings

        The plaintiffs own and manage single-family, rental properties in Detroit, Michigan that

are subject to the City’s PMC. These ordinances are derived from the International Property

Maintenance Code, a widely used set of standards, and establish “the minimum legal requirements

for the maintenance, inspection and reinspection of all buildings, premises, and structures within

the city.” Detroit PMC, ECF No. 14-5, PageID.155, 166. The PMC applies to all existing

residential and nonresidential buildings, premises, and structures with an expressed intent to

“ensure the public health, safety, and welfare insofar as they are affected by the continued



                                                  -2-
occupancy and maintenance” of properties in Detroit. Id., PageID.166. The PMC imposes several

requirements on owners or agents of rental properties in Detroit.

        The parties estimate that there are at least 90,000 rental properties in the City. All dwellings

must be registered with the City and owners must obtain a certificate of registration. PMC § 9-1-

81, ECF No. 14-5, PageID.186. Once registered, rental properties are subject to inspection “as

closely as possible to once a year.” Id. § 9-1-82, ECF No. 14-5, PageID.187. Properties that pass

inspection are issued a certificate of compliance. Ibid. It is unlawful for rental properties to be

occupied without a certificate of compliance. Ibid. Terrance Martin, a supervisor of building

inspectors at Detroit’s Buildings, Safety Engineering & Environmental Department, testified that

the City recently modified the frequency of inspection, which is now every two years once a

certificate of compliance is obtained.

        Although registration is free, inspections are accompanied by fees. Id. § 9-1-34, ECF No.

14-5, PageID.177. Owners of single-family rental properties are expected to pay $150 for any

mandatory, initial inspection and $134 for a second reinspection. If a rental property does not pass

an initial inspection, the first reinspection thereafter is free.

        At times relevant to this lawsuit, the PMC authorized designated City officials, “subject to

any constitutional restrictions on unreasonable searches and seizures, . . . to enter any building,

premises, or structure within the city . . . at reasonable times to inspect” and to “pursue recourse”

where entry is refused or not obtained. Id. § 9-1-35(b), ECF No. 14-5, PageID.178. According to

Terrence Martin, there was no process in place (until recently) for obtaining a warrant if an owner

or tenant refused entry. Martin testified that in the last four or five years, he could not recall a

single instance when an inspector obtained a warrant to enter a residential rental.




                                                   -3-
       Inspections to obtain compliance were conducted based on at least one of several triggering

events, including the receipt of a complaint or other notice of a possible violation of the PMC, a

request for inspection by the owner of a building, or the passage of approximately one year since

the last inspection. If a rental property was found to be out of compliance, owners were issued

“correction orders,” which described the violations discovered during an inspection and directed

owners to make the necessary repairs within a prescribed time. Owners were responsible for

requesting reinspection once the violations had been corrected; the City scheduled the

reinspections 31 or 35 days following initial inspection.

       Rental owners who did not correct their code violations per a correction order were denied

certificates of compliance, and, as a result, could not lawfully lease their properties. Occasionally,

an inspector would issue a blight violation under the PMC when a unit remained occupied despite

a certificate of compliance being withheld where a violation presented an immediate risk of harm

or persisted even after a correction order was issued. PMC § 9-1-19, ECF No. 14-5, PageID.169;

id. § 8-5-2-14, ECF No. 14-6, PageID.223. The first blight offense resulted in a fine of $250,

increasing to $350 and $500 for the second and third offenses. Id. § 9-1-20, ECF No. 14-5,

PageID.172. A blight violation ticket or citation could be issued for each day a rental property

lacks a certificate of compliance. Martin testified that those tickets serve to “edge” owners into

compliance when maintenance violations remain outstanding.

       Issuance of a blight citation triggers an administrative proceeding that gives alleged

violators an opportunity to challenge the citation. Under the PMC, a blight violation notice must

contain a prescribed list of information, including a description of the violations alleged, the date

and time of the administrative hearing, and the alleged violator’s rights either to admit or deny

responsibility. PMC § 8-5-2-12, ECF No. 14-6, PageID.222. Where an alleged violator admits



                                                 -4-
responsibility “with explanation” or denies responsibility altogether, he is required to appear at an

administrative hearing to give testimony or offer evidence that is “relevant to the existence of a

blight violation.” Id. §§ 8-5-2-16, PageID.224; 8-5-3-22, PageID.228. However, if a violator fails

to pay a blight citation after a hearings officer’s determination or otherwise defaults, the City is

authorized to obtain a lien against the property. Id. § 8-5-2-19, PageID.225. In order to obtain a

certificate of compliance, an owner must receive “clearance” from the department of

administrative hearings that there are no outstanding blight judgments against the owner for any

of its properties.

        The plaintiffs alleged in their complaint that on several occasions, inspections were

performed at their rental properties of which they were unaware and did not consent. They have

not backed that up with any evidence, however.

        The record does show that plaintiff MS Rentals, a limited liability company located in

Gibraltar, Michigan, owns the property located at 9224 Fielding, Detroit, Michigan (“Fielding”).

On April 4, 2014, the defendant’s buildings, safety, engineering, and environmental department

received a complaint from a tenant at that property. Inspector Ramez Ibrahim testified that he

responded to the complaint on April 9, but because the tenant was not home the inspection was

postponed. Ibrahim testified that he has never entered a building without permission. On April

21, 2014, the City did perform an inspection of Fielding for which MS Rentals was charged a fee

of $150. The City thereafter issued a correction order to MS Rentals, listing 11 violations of the

PMC that included an emergency directive to provide and maintain a smoke detector. The order

directed MS Rentals to correct the violations by May 21, 2014. The City asserts that MS Rentals

never requested reinspection or made the necessary corrections. On June 12, 2014, the defendant

issued two blight violation notices to MS Rentals for failure to comply with the emergency order



                                                -5-
and to obtain a certificate of compliance.       The notices imposed fines of $530 and $280,

respectively. On July 31, 2014, an order of judgment in the amount of $280 was entered against

MS Rentals for failure to obtain a certificate of compliance. The order indicates that the finding

was based on MS Rentals’s admission of responsibility.

        Plaintiff Garner Properties & Management (“Garner”), a limited liability company located

in Taylor, Michigan, manages the property located at 14920 Faust, Detroit, Michigan (“Faust”).

Between 2008 and 2018, several inspections were performed at the Faust property, and Garner

was issued a number of correction orders. On at least two occasions, Garner was charged

inspection fees of $150. Following a series of inspections and correction orders in the Fall of 2015,

the City issued Garner a blight violation notice on September 8, 2015 for failure to secure a

certificate of compliance. The notice imposed a fine of $250. Most recently, an inspection was

performed on October 26, 2017 after a complaint was lodged with the City. A correction order

was issued on November 14 listing 26 violations of the PMC and giving Garner until December

14, 2018 to bring the property up to code. Another correction order was issued on January 17,

2018.

        The plaintiffs assert that they refused to permit inspection and reinspection of their

properties and were punished for doing so through the issuance of blight violations. However, the

plaintiffs have not pointed to anything in the record that backs up those assertions. They did not

produce affidavits of representatives or tenants attesting to instances of refusal, nor is there

anything in the City’s records that would show that the inspections were nonconsensual. The only

evidence the plaintiffs produced are their respective blight violation notices, which indicate that

the plaintiffs did not have the requisite certificate of compliance, but it is unclear what transpired

before their issuance.



                                                 -6-
       On January 15, 2018, the plaintiffs filed a seven-count complaint in this putative class

action. They allege that the City violated all Detroit residential property owners’ rights under the

Fourteenth Amendment’s Due Process Clause (Count I) and the Fourth Amendment (Count II)

and raise a claim of assumpsit under state law (Count III). The complaint also includes claims for

municipal liability (Count IV), injunctive and declaratory relief (Counts V and VI), and liability

under 42 U.S.C. § 1983 (Count VII).

       After discovery closed, the City moved for summary judgment on all counts. Its arguments

are discussed in detail below. The plaintiffs filed a response in opposition. They also had filed a

motion for class certification, which has not yet been addressed.

                                            II. Discussion

       The City moved for summary judgment under Federal Rule of Civil Procedure 56(a).

“Summary judgment is proper ‘if the movant shows that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.’” Pittman v. Experian Info.

Sols., Inc., 901 F.3d 619, 627 (6th Cir. 2018) (quoting Fed. R. Civ. P. 56(a)). “The moving party

bears the burden of showing that no genuine issues of material fact exist,” and it “must demonstrate

the ‘basis for its motion, and identify[] those portions of the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, if any, which it believes

demonstrate the absence of a genuine issue of material fact.’” Id. at 627-28 (quoting Celotex Corp.

v. Catrett, 477 U.S. 317, 323-24 (1986)).

       To oppose that showing, “[t]he nonmoving party ‘must set forth specific facts showing that

there is a genuine issue for trial.’” Id. at 628 (quoting Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 250 (1986)). “[T]he party opposing the summary judgment motion must do more than simply

show that there is some ‘metaphysical doubt as to the material facts.’” Highland Capital, Inc. v.



                                                 -7-
Franklin Nat’l Bank, 350 F.3d 558, 564 (6th Cir. 2003) (quoting Matsushita Elec. Indus. Co. v.

Zenith Radio Corp., 475 U.S. 574, 586 (1986) (internal quotation marks omitted)). The opposing

party must designate specific facts in affidavits, depositions, or other factual material showing

“evidence on which the jury could reasonably find for the plaintiff.” Anderson, 477 U.S. at 252.

The submitted materials need not themselves be in a form that is admissible in evidence. Celotex,

477 U.S. at 324.

       “The reviewing court must then determine ‘whether the evidence presents a sufficient

disagreement to require submission to a jury or whether it is so one-sided that one party must

prevail as a matter of law.’” Pittman, 901 F.3d at 628 (quoting Anderson, 477 U.S. at 251-52). In

doing so, the Court must “view the facts and draw all reasonable inferences in favor of the non-

moving party.” Ibid. (quoting Matsushita, 475 U.S. at 587).

       On an issue where the material facts are mostly settled, and the question before the court

is purely a legal one, as here with the alleged facial invalidity of certain sections of the PMC, the

summary judgment procedure is well suited for resolution of the case. See Cincom Sys., Inc. v.

Novelis Corp., 581 F.3d 431, 435 (6th Cir. 2009).

                                     A. The Plaintiffs’ Claims

       Although the complaint is styled in seven counts, there are only two viable standalone

causes of action: violation of the Fourth Amendment’s prohibition against unreasonable searches;

and deprivation of due process under the Fourteenth Amendment. The remaining counts either

address aspects of those claims brought under 42 U.S.C. § 1983 or the types of relief sought.

       The parties agree that under Michigan law, there is no independent cause of action for the

claim of assumpsit, see Fisher Sand & Gravel Co. v. Neal A. Sweebe, Inc., 494 Mich. 543, 564,

837 N.W.2d 244, 256 (2013), so that claim (Count III) will be dismissed.                  However,



                                                -8-
“notwithstanding the abolition of assumpsit, the substantive remedies traditionally available under

assumpsit were preserved.” Fisher Sand, 494 Mich. at 564, 837 N.W.2d at 256-57. But the

availability of those remedies depends on the plaintiffs’ success on the substantive counts.

Plaintiff’s counsels’ experience with other cloned cases in this Court should have taught that

lesson. See Garner Properties & Mgmt. v. Charter Twp. of Redford, No. 15-14100, 2017 WL

3412080, at *17 (E.D. Mich. Aug. 8, 2017) (Goldsmith, J.) (“[T]he claim of assumpsit — insofar

as Garner Properties pleaded it as an independent cause of action — is dismissed. To the extent

Garner Properties prevails at trial, it may be entitled to remedies that were previously available

under assumpsit.”); NILI 2011, LLC v. City of Warren, No. 15-13392, 2017 WL 5467746, at *9

(E.D. Mich. Nov. 14, 2017) (Drain, J.) (“Plaintiffs cannot assert a claim based on assumpsit.”).

       Similarly, the claim styled as “Municipal Liability” (Count IV) does not allege a

substantive cause of action. Instead, it states that the City’s practices under its PMC constitute

official policy, presumably to satisfy the requirements of Monell v. New York City Department of

Social Services, 436 U.S. 658, 691 (1978)). But the count does not state an independent claim for

relief, especially since the City is the only defendant in the case.

       Nor do the counts styled as “Injunctive Relief” (Count V) and “Declaratory Relief” (Count

VI) state independent claims. Those are remedies dependent on the viability for the Fourth and

Fourteenth Amendment claims.

       Finally, the claim styled as “Violation of 42 U.S.C. § 1983” (Count VII) alleges only that

the plaintiffs are entitled to relief for the previously-alleged constitutional violations. Under that

statute, the plaintiff must show “(1) the deprivation of a right secured by the Constitution or laws

of the United States; (2) caused by a person acting under the color of state law.” Baynes v. Cleland,

799 F.3d 600, 607 (6th Cir. 2015) (citing Sigley v. City of Parma Heights, 437 F.3d 527, 533 (6th



                                                  -9-
Cir. 2006)). There is no dispute on the second element. The plaintiffs say the first element is

satisfied by the demonstrated unconstitutionality of the PMC provisions challenged in Counts I

and II. Count VII is merely a repetition of those counts.

                            B. Fourteenth Amendment Claim (Count I)

       The plaintiffs allege in their complaint that “[t]he Fifth and Fourteenth Amendments to the

U.S. Constitution make it unconstitutional to deprive a person of their property without due process

of law and just compensation. Plaintiffs have a protected property interest in renting property and

earning income from doing so.” Compl. ¶¶ 44-45. The City argues in its motion for summary

judgment that no constitutional violation is shown because its ordinance provides sufficient pre-

and post-deprivation procedures. Although the existence of post-deprivation procedures in these

circumstances will not salvage an otherwise unconstitutional deprivation of a protected interest,

see Mitchell through Mitchell v. Cmty. Mental Health of Cent. Michigan, 243 F. Supp. 3d 822, 839

(E.D. Mich. 2017) (noting that post-deprivation procedures as a sole remedy are adequate only

when the state’s interference with a protected right results from the “random or unauthorized act”

of a state actor, and not from “some established state procedure”) (citations omitted), the City’s

response does not address the plaintiffs’ legal theory of liability.

       The due process theory that the plaintiffs state in their complaint is based on the idea that

the City imposed unconstitutional conditions on the plaintiffs’ right to engage in protected activity,

that is, the right to own and rent their real property. The unconstitutional condition, according to

the plaintiffs, is the requirement to “surrender[] their right to be free from warrantless searches.”

Plfs.’ Br. at 11 (ECF No. 16, Page.ID.292); see also Pl.s’ Compl. ¶¶ 50-51.

       The unconstitutional conditions doctrine is a check on the coercive power of government,

and as such finds its origins as a species of substantive due process. See Kathleen M. Sullivan,



                                                 -10-
Unconstitutional Conditions, 102 HARV. L. REV. 1413, 1415 & n.3 (1989). That doctrine holds

that a government may not grant a benefit on the condition that the beneficiary surrender a

constitutional right, even if the government may withhold the benefit altogether. Amelkin v.

McClure, 330 F.3d 822, 827-28 (6th Cir. 2003); see also Perry v. Sindermann, 408 U.S. 593, 597

(1972) (“For at least a quarter-century, this Court has made clear that even though a person has no

‘right’ to a valuable governmental benefit and even though the government may deny him the

benefit for any number of reasons, there are some reasons upon which the government may not

rely. It may not deny a benefit to a person on a basis that infringes his constitutionally protected

interests . . . .”); R.S.W.W., Inc. v. City of Keego Harbor, 397 F.3d 427, 434 (6th Cir. 2005). The

doctrine has been applied in eminent domain cases, Koontz v. St. Johns River Water Management

District, 570 U.S. 595, 612 (2013); Dolan v. City of Tigard, 512 U.S. 374, 385 (1994), but also

has been pressed into service in other types of cases as well, such as denials of tax exemptions,

unemployment benefits, welfare payments, and denials of public employment, Perry, 408 U.S. at

597 (collecting cases).

       The plaintiffs contend that this theory fits their case based on the premise that the City will

not issue a certificate of compliance on rental properties unless a landlord surrenders his or her

right to be free from warrantless searches. But the PMC does no such thing. There are no

requirements that a landlord waive rights under the Fourth Amendment as a condition of obtaining

a certificate of compliance. Certainly, the City requires rental properties to meet the Code’s

habitability standards, and the landlord must demonstrate compliance through an initial inspection.

And there is nothing wrong with that. “[I]t is beyond all dispute that local municipalities are

empowered to regulate land use in order to maintain or improve the quality of life within their

communities.” 15192 Thirteen Mile Road, Inc. v. City of Warren, 626 F. Supp. 803, 823 (E.D.



                                                -11-
Mich. 1985) (Harvey, J.) (citations omitted). The plaintiffs sensibly do not contest the City’s

power to institute blight violations where a rental property is operating without a certificate of

compliance. The underlying requirements that rental properties possess certificates of compliance

and failure to do so may result in a blight violation are lawful, as is the requirement that landlords

demonstrate compliance before being allowed to rent the property to tenants.

        The plaintiffs criticize the code enforcement mechanisms that include an unfettered right

for City officials to inspect premises to address complaints or ensure continuing compliance

without a warrant, and that refusal to allow such inspections will jeopardize a previously-issued

certificate of compliance. The specific provision that draws their fire previously authorized

designated City officials, “subject to any constitutional restrictions on unreasonable searches and

seizures, . . . to enter any building, premises, or structure within the city . . . at reasonable times to

inspect.” PMC § 9-1-35(b). As the Sixth Circuit recently explained, however, that argument is

nothing more than “a run-of-the-mine exercise of the city’s police power . . . [turning on] whether

the property owners have a cognizable Fourth Amendment right to resist warrantless searches

premised on a finding that their properties have become dangerous.” Benjamin as Tr. of Rebekah

C. Benjamin Tr. v. Stemple, --- F.3d ---, No. 18-1736, 2019 WL 545129, at *1-2 (6th Cir. Feb. 12,

2019). The argument is more properly addressed in their Fourth Amendment claim, not as a

substantive due process argument.

        And for that reason, the plaintiffs’ claims in Count I cannot be sustained. Substantive due

process protects only against state action that is not otherwise proscribed by the plain text of other

constitutional amendments. See Ciminillo v. Streicher, 434 F.3d 461, 465 (6th Cir. 2006)

(reasoning that “[a]lleged conduct that does not implicate a constitutional right protected by

another amendment will be analyzed under the substantive due process component of the



                                                  -12-
Fourteenth Amendment”). Where a plaintiff has recourse to an “explicit textual source of

constitutional protection,” Graham v. Connor, 490 U.S. 386, 395 (1989), a more general claim of

substantive due process is not available, see County of Sacramento v. Lewis, 523 U.S. 833, 842

(1998). On to the Fourth Amendment claim.

                                  C. Fourth Amendment Claim

       In City of Los Angeles, California v. Patel, --- U.S. ---, 135 S. Ct. 2443, 2452 (2015), the

Supreme Court held that “absent consent, exigent circumstances, or the like, in order for an

administrative search to be constitutional, the subject of the search must be afforded an opportunity

to obtain precompliance review before a neutral decisionmaker.” Relying heavily on Patel, the

plaintiffs argue that the City’s inspection ordinances are unconstitutional on their face and as

applied, as repugnant to the Fourth Amendment. The City contends that the plaintiffs’ Fourth

Amendment claim in Count II should be dismissed because the later amendment to the ordinance

moots the claim, the refusal to allow warrantless inspections will not subject landlords to criminal

penalties (as did the ordinance in Patel), and the old ordinance’s enforcement mechanism that

included warrantless searches is permitted because the rental housing business is a heavily

regulated industry.

                                           1. Mootness

       The City contends that the plaintiffs’ requests for declaratory and injunctive relief are moot

because the City has amended its inspection ordinance to include an opportunity to seek

precompliance review. On January 16, 2018 (the day after this case was filed), David Bell, director

of Detroit’s Buildings, Safety Engineering & Environmental Department, circulated a

memorandum to all property maintenance staff citing Patel and informing them of modified

inspection procedures. On June 12, 2018, the Detroit City Council approved amendments to



                                                -13-
sections 9-1-35(b) and 9-1-82(a) of the PMC. Section 9-1-35(b), which previously authorized

designated City officials, “subject to any constitutional restrictions on unreasonable searches and

seizures, . . . to enter any building, premises, or structure within the city . . . at reasonable times to

inspect,” now states:

        The director of the Buildings, Safety Engineering and Environmental Department
        and the public health director, or their authorized local officials or designees, are
        authorized to enter any building, premises, or structure within the City . . . at
        reasonable times to inspect. (1) If an owner refuses to allow an inspection, the
        inspector shall provide a Notice of Pre-Inspection Rights which shall include
        information that the owner is entitled to a pre-compliance review of the inspection
        by a neutral hearing officer at the Detroit Department of Appeals and Hearings to
        determine the purpose, scope, and propriety of the inspection[.]

Ibid. The Notice of Pre-Inspection Rights must be posted at the property and sent by regular U.S.

mail to the owner’s address of record. Section 9-1-35(b)(1)(i), (ii).

        To obtain precompliance review of the purpose, scope, and propriety of the inspection,

owners must provide a request in writing to the hearing officer within 14 days of receipt of the

Notice, stating “all the reasons why the inspection should not take place.” Section 9-1-35(b)(2)(i)

[This provision appears to be improperly numbered in the publication provided to the Court.].

Upon the hearing officer’s receipt of the request, the City must provide the hearing officer with a

written explanation of the “purpose, scope, propriety, and any other reasons for conducting the

inspection.” Section 9-1-35(b)(2)(iii). Within 10 days of receiving the explanation from the City,

the hearing officer must issue a written determination as to whether the inspection may proceed,

and if so, describe the scope, area to be inspected, and any restrictions. Section 9-1-35(b)(2)(iv).

Failure by the landlord to submit a request constitutes a waiver of the right to precompliance review

of the inspection. Section 9-1-35(b)(2)(ii). If a request is not submitted timely or the owner,

property manager, or occupant refuses entry even after a hearing officer’s determination, the City

is authorized to issue a blight violation; the City may also obtain an administrative warrant for

                                                  -14-
entry. Section 9-1-35(b)(2)(vii). These new procedures do not apply in emergency situations or

where the property conditions constitute “an imminent threat to the public interest, safety, or

welfare.” Section 9-1-35(b)(3).

       The defendant believes that the amendments correct the alleged constitutional deficiencies

in the PMC, so there is no need for the Court to intercede. But “a defendant claiming that its

voluntary compliance moots a case bears the formidable burden of showing that it is absolutely

clear the allegedly wrongful behavior could not reasonably be expected to recur.” Friends of the

Earth, Inc. v. Laidlaw Envtl. Servs.(TOC), Inc., 528 U.S. 167, 190 (2000) (citing United States v.

Concentrated Phosphate Export Ass’n, Inc., 393 U.S. 199, 203 (1968)). “It is well settled that a

defendant’s voluntary cessation of a challenged practice does not deprive a federal court of its

power to determine the legality of the practice.” Id. at 189 (internal quotations omitted). If that

were the case, the defendant would be free to resume his wrongful conduct. Ibid. (citations

omitted).

       The plaintiffs’ principal challenge to the inspection process is that it lacked a provision for

obtaining precompliance review. The amended ordinance addresses that defect, and perhaps cures

it. However, inexplicably, and demonstrating the wisdom of the voluntary-cessation proviso, the

defendant noted in its brief that “[t]he City, to protect itself, has amended the PMC to add a pre-

inspection review procedure. Obviously, if the City is correct that such a review is not required,

the City will remove that provision.” Def. Br. at 15 n.2. By making that litigation position

expressly known, the defendant cannot overcome the “formidable burden” imposed on it. The

City is not entitled to summary judgment on the plaintiffs’ Fourth Amendment claim because of

mootness.




                                                -15-
                                    2. Facial Invalidity Claim

       The plaintiffs contend the former version of the ordinance — to which the City threatens

to revert — is unconstitutional on its face. The Supreme Court explained that “[a] facial challenge

is an attack on the statute itself,” and while more exacting standards apply, such challenges “are

not categorically barred or especially disfavored.” Patel, 135 S. Ct. at 2449.

       The Fourth Amendment protects “[t]he right of the people to be secure in their persons,

houses, papers, and effects, against unreasonable searches and seizures.” U.S. Const. Am. IV.

Unreasonable searches are unlawful, and, as a general rule, a warrantless search of a home or

business is presumptively unreasonable. Kentucky v. King, 563 U.S. 452, 459 (2011). There are

exceptions.

       One exception to the warrant requirement focuses on a search “conducted for a ‘special

need’ other than to investigate criminal wrongdoing.’” Liberty Coins, LLC v. Goodman, 880 F.3d

274, 280 (6th Cir. 2018). “Also included in this exception are administrative searches designed to

assure compliance with building codes, including codes designed to prevent buildings from

becoming dangerous to tenants or neighbors.” Benjamin, 2019 WL 545129 at *2 (citing Patel,

135 S. Ct. at 2452; Camara v. Mun. Court, 387 U.S. 523, 534 (1967)). Under this administrative-

search exception to the warrant requirement, some procedural demands are relaxed. But before a

municipal official may “conduct[] a warrantless search of a building or property on the ground that

it has become dangerous, the government must give the owner ‘an opportunity to obtain

precompliance review before a neutral decisionmaker.’” Ibid. (citing Patel, 135 S. Ct. at 2452).

“The administrative scheme must give the property owner the chance to challenge a warrantless

search request before being sanctioned for refusing entry.” Ibid. (citing Liberty Coins, 880 F.3d

at 280). Otherwise, without the opportunity for precompliance review, there exists an “intolerable



                                               -16-
risk” that searches authorized by an ordinance will exceed statutory limits or be used as pretext to

harass individuals. Patel, 135 S. Ct. at 2452-53.

       By any reading of Patel and the cases that follow it, the former version of the City’s

inspection ordinance comes up short. The City nevertheless argues that the PMC’s inspection

scheme is materially distinguishable from the ordinance in Patel because administrative searches

here are non-discretionary and do not carry criminal penalties. However, nothing in Patel supports

the City’s narrow reading. The Supreme Court in no way limited its holding to those situations

where the decision to inspect is discretionary and not mandated by some triggering event under

the ordinance. See generally Patel, 135 S. Ct. at 2452-54. And although the ordinances in Patel

and Liberty Coins allowed for the possibility of criminal penalties, neither the Supreme Court nor

the Sixth Circuit have held that the precompliance review requirement applies only in these

contexts. Cf. Camara, 387 U.S. at 533 (noting that “broad statutory safeguards are no substitute

for individualized review, particularly when those safeguards may only be invoked at the risk of

a criminal penalty.”) (emphasis added).

       An exception to the warrant and precompliance review requirements exists “for searches

conducted of businesses in ‘[closely regulated]’ industries since they are already subject to

extensive government oversight and accordingly possess reduced privacy interests.” Liberty

Coins, 880 F.3d at 280. The City believes that exception ought to apply here. It would be

remarkable to apply this exception to searches of rental properties, particularly residential

properties, since “the ‘physical entry of the home is the chief evil against which the wording of the

Fourth Amendment is directed.’” Payton v. New York, 445 U.S. 573, 585-86 (1980) (quoting

United States v. United States District Court, 407 U.S. 297, 313 (1972)).




                                                -17-
       “Nevertheless, even warrantless searches of businesses in closely regulated industries must

meet three criteria, as delineated by the Supreme Court in New York v. Burger, in order to be

deemed reasonable, and thus constitutional, under the Fourth Amendment: (1) ‘there must be a

“substantial” government interest that informs the regulatory scheme pursuant to which the

inspection is made’; (2) ‘the warrantless inspections must be necessary to further the regulatory

scheme’; and (3) ‘the statute’s inspection program, in terms of the certainty and regularity of its

application, must provide a constitutionally adequate substitute for a warrant.’” Liberty Coins,

880 F.3d at 281 (quoting Burger, 482 U.S. 691, 702-03 (1987)). The Supreme Court has cautioned

that this is a “narrow exception” and has identified only four closely regulated industries that

satisfy these criteria: (1) liquor sales; (2) firearms dealing; (3) mining; and (4) running an

automobile junkyard. Patel, 135 S. Ct at 2454-55 (citations omitted). “The Sixth Circuit has

categorized pharmacies and the sand and gravel industry as closely regulated.” Liberty Coins, 880

F.3d at 282 (citations omitted).

       The City has not explained how its ordinance meets any of these criteria and has not

otherwise developed this argument.       Rental properties do not fall within the set of industries

identified by the Supreme Court and the Sixth Circuit as closely regulated. Instead, they are

comparable to hotels, which do not benefit from the exception simply because they are subject to

regulation. See Patel, 135 S. Ct. at 2455 (“To classify hotels as pervasively regulated would permit

what has always been a narrow exception to swallow the rule.”); Baker v. City of Portsmouth, No.

14-5l2, 2015 WL 5822659, at *5 (S.D. Ohio Oct. 1, 2015) (concluding that “the rental of residential

properties is not a closely regulated industry”).

       The record before the Court indicates that the City’s former ordinance did not provide for

any precompliance review and that inspections were never performed under a warrant. The former



                                                -18-
version of the ordinance is unconstitutional on its face. Because the plaintiffs’ facial challenge

survives summary judgment, the Court need not reach the as-applied challenge. Liberty Coins,

880 F.3d at 291.

           Moreover, the undisputed facts demonstrate that the plaintiffs are entitled to a partial

judgment declaring the former version of the ordinance unconstitutional. The Court discussed the

posture of this case with the parties at oral argument, and therefore it will enter judgment

accordingly. See Fed. R. Civ. P. 56(f)(1) (“After giving notice and a reasonable time to respond,

the court may . . . grant summary judgment for a nonmovant . . . .”). Because the ordinance has

been amended to include opportunities for landlords to obtain precompliance reviews before

yielding to an inspection, there is no need to grant injunctive relief.         See Students for a

Conservative Am. v. Greenwood, 378 F.3d 1129, 1130-31 (9th Cir. 2004) (“[R]evisions of the

election code have mooted the plaintiffs’ requests that the district court . . . enjoin application of

the challenged code provisions in future elections.”).

                                             3. Damages

           Despite the unconstitutionality of former section 9-1-35, the City contends that the

plaintiffs cannot recover damages as part of their claim under section 1983 because they have not

created a material fact question on the issue of causation. The plaintiffs’ theory is that they are

entitled to compensation under theories of unjust enrichment and restitution because the City

obtained inspection fees and blight fines pursuant to an unlawful law. That argument is a non-

starter.

           The complaint does not plead claims of unjust enrichment or restitution. Instead, the

plaintiffs allege that “assumpsit” entitles them to recovery, which is not a standalone cause of

action, as noted above. The plaintiffs therefore cannot recover under these quasi-contractual



                                                 -19-
theories because they are not properly before the Court. See Carter v. Ford Motor Co., 561 F.3d

562, 568 (6th Cir. 2009); Tucker v. Union of Needletrades, Indus. & Textile Emps., 407 F.3d 784,

787-88 (6th Cir. 2005).

       To recover damages under section 1983, the plaintiffs must bring out facts that establish a

causal connection between the constitutional violation and the damages they seek. Powers v.

Hamilton Cty. Pub. Def. Comm’n, 501 F.3d 592, 608 (6th Cir. 2007) (“Traditional tort concepts

of causation inform the causation inquiry on a § 1983 claim.”) (citing McKinley v. City of

Mansfield, 404 F.3d 418, 438 (6th Cir. 2005)). The plaintiffs believe that they are entitled to all

inspection fees and blight fines they paid the defendant before the PMC was amended because

these payments were compelled over the plaintiffs’ objections to unlawful searches. For that to

make sense, the plaintiffs would need to show that they in fact refused inspection or at least point

to some evidence that would allow that inference.          They instead exclusively rely on their

unsupported assertions that they “refused to permit inspection and/or re-inspections of their

properties and were punished for doing so through the City’s issuance of tickets.” Plfs.’ Br. at 3.

That is not enough.

       No city official has testified on this record that he or she ever has inspected rental properties

when the owner or occupant refused entry. The plaintiffs attached as evidence eight blight

violation notices, which say nothing about the inspections themselves, and the City’s case activity

listings, which similarly lack any information about refusing inspection. In fact, these printouts

suggest that at least some of the inspections were initiated by a tenant or owner. See Case Activity

Listing, ECF No. 14-3, PageID.142 (“Complaint Inspection”); Case Activity Listing, ECF No. 14-

4, PageID.149 (“Called Inspection”).       It is an elementary principle of Fourth Amendment

jurisprudence that consent obviates the need for a warrant. Schneckloth v. Bustamonte, 412 U.S.



                                                 -20-
218, 219 (1973). The only evidence before the Court is just as consistent with innocent behavior

— that the defendant performed inspections with consent — as it is with wrongful behavior. See

also Ibrahim Dep. at 36, ECF No. 14-8, PageID.268 (testifying that 60 to 80 percent of inspections

are initiated by tenant complaints). The plaintiffs have not made an affirmative showing to defeat

the defendant’s motion as to recovery of the inspection fees.

       There is no set of facts that would support recovery of the blight fines. As noted earlier, a

municipality has the authority to regulate land use and set occupancy requirements under its police

power, 15192 Thirteen Mile Road, 626 F. Supp. at 823, and the plaintiffs have not contested the

City’s power to institute blight violations where a landlord rents residential property without a

certificate of compliance. The underlying requirements that rental properties possess certificates

of compliance and failure to do so may result in a blight violation are lawful and their validity in

no way depends upon what preinspection process was afforded to owners. Indeed, the Patel Court

made clear that “nothing in [their] opinion call[ed] into question those parts of § 41.49 that require

hotel operators to maintain guest registries containing certain information.” Id. at 2454. Even if

the plaintiffs could show that they did not consent to inspection, they cannot hide behind the Fourth

Amendment to avoid compliance.

       The plaintiffs cite several cases that apparently stand for the proposition that a party may

seek repayment of monies paid under an illegal statute. However, as the defendant correctly notes,

those cases all involved refunding payments where the underlying tax or assessment scheme was

deemed unlawful. See McKesson Corp. v. Div. of Alcoholic Beverages & Tobacco, Dep’t of Bus.

Reg. of Fla., 496 U.S. 18, 22 (1990) (“[T]he Due Process Clause requires the State to afford

taxpayers a meaningful opportunity to secure postpayment relief for taxes already paid pursuant

to a tax scheme ultimately found unconstitutional.”); Carpenter v. Shaw, 280 U.S. 363, 369 (1930)



                                                -21-
(“[A] denial by a state court of a recovery of taxes exacted in violation of the laws or Constitution

of the United States by compulsion is itself in contravention of the Fourteenth Amendment.”);

Theatre Control Corp. v. City of Detroit, 370 Mich. 382, 388, 121 N.W.2d 828, 830 (1963)

(allowing plaintiffs to maintain an action to recover payments made pursuant to unlawful water

assessment); Beachlawn Bldg. Corp. v. City of St. Clair Shores, 370 Mich. 128, 133, 121 N.W.2d

427, 430 (1963) (“[P]laintiff’s payments were involuntary, made under the compulsion or duress

of being denied the right to continue its business unless it paid the unlawful exactions,” which

were “in excess of the cost of issuing the license and regulating the business to which they

applied.”); AFT Mich. v. State of Mich., 315 Mich. App. 602, 893 N.W.2d 90 (2016) (directing

return of subject funds to plaintiffs who had contributed three percent of their salaries to state

retirement system under unconstitutional state law).

        Here the lack of precompliance review affected only the propriety of the inspection

ordinance; if the plaintiffs elected to operate without a certificate of compliance and were fined

for doing so, they cannot be heard to cry foul. It is of no consequence that the administrative

hearing is characterized as “strict-liability,” since the plaintiffs have no right under the law to avoid

inspection and maintain a rental property without a certificate. And again, there is nothing in the

record that suggests the plaintiffs in fact objected to inspection in the first place or that the

properties were up to code.

        The plaintiffs are not entitled to recover blight fines, inspection fees, or other damages.

The defendant is entitled to partial summary judgment on the damage claim in Count II of the

complaint.




                                                  -22-
                                         III. Conclusion

       The pre-amendment version of section 9-1-35(b) of the City’s PMC is unconstitutional

under the Fourth Amendment because it authorized warrantless, nonconsensual inspections of

rental properties without allowing the landlord an opportunity to seek a precompliance review.

The plaintiffs are entitled to a declaratory judgment to that effect. The subsequent amendment of

that ordinance does render the issue moot, but it does obviate the need for injunctive relief. The

plaintiffs have not brought forth evidence creating a fact question on any other aspect of their

complaint.

       Accordingly, it is ORDERED that the defendant’s motion for summary judgment (ECF

No. 14) is GRANTED IN PART AND DENIED IN PART.

       It is further ORDERED that the plaintiffs are GRANTED partial summary judgment

under Federal Rule of civil Procedure 56(f)(1) declaring pre-amendment version of section 9-1-

35(b) of the City of Detroit’s Property Maintenance Code unconstitutional.

       It is further ORDERED that Counts I, III, IV, V, VI, VII, and part of Count II of the

complaint seeking damages are DISMISSED WITH PREJUDICE.

       It is further ORDERED that the motion for class certification (ECF No. 18) is

DISMISSED as moot.

                                                            s/David M. Lawson
                                                            DAVID M. LAWSON
                                                            United States District Judge

Date: February 27, 2019




                                              -23-
                   PROOF OF SERVICE

The undersigned certifies that a copy of the foregoing order was
served upon each attorney or party of record herein by
electronic means or first-class U.S. mail on February 27, 2019.

                           s/Susan K. Pinkowski
                           SUSAN K. PINKOWSKI




                             -24-
